Appeal by relator from an order of the Supreme Court, Special Term, Clinton County which denied an application for a writ of habeas corpus. Relator contends that upon his trial in the Court of General Sessions of the County of New York, the officers in charge of the jury during its deliberation were not sworn as required by section 421 of the Code of Criminal Procedure. We need not determine whether or not such an omission, if proven, would constitute more than a mere irregularity under the circumstances (cf. People v. Beclmith, 108 N. Y. 67; People v. Johnson, 110 N. Y. 134; People v. Farley, 252 App. Div. 811, affd. 277 N. Y. 617), as it could not, in any event, be considered a jurisdictional defect giving rise to the remedy of habeas corpus. It is not disputed that the court had jurisdiction of relator’s person and of the offense with which he was charged. Order unanimously affirmed, without costs. Present—Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.